                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                               CASE NO. 5:21-CR-00062-M



 UNITED STATES OF AMERICA,                       )
                 Plaintiff,                      )
 V.                                              )                         ORDER
                                                 )
 KEVIN DARNELL SMITH,                            )
                Defendant.                       )


         This matter is before the court on the Government's Appeal of Magistrate Judge' s Order

[DE-19] pursuant to Title 18 United States Code Section 3145(a). Having reviewed the record,

read the briefing related to the present motion, and listened to the audio recording of the original

detention hearing before Magistrate Judge Swank, the court concludes that further hearing is not

necessary to conduct its de novo review. See, e. g. , United States v. Myles, No. 5:15-CR-00172-F-

8, 2016 WL 3003206, at *3 (E.D.N.C. May 23 , 2016). The court adopts the reasoning previously

articulated by Magistrate Judge Swank at the conclusion of the Defendant's original detention

hearing and therefore DENIES the instant appeal. The Defendant SHALL be released pursuant to

the terms and conditions of the Order Setting Conditions of Release [DE-17] entered on February

25, 2021, as soon as practicable. Furthermore, the Bond Review Hearing before Judge Swank

SHALL proceed, as previously scheduled, on March 22, 2021, 10 am.
                              :rt:
      SO ORDERED this the 'fi> day of March, 2021.




                                              iiltlM
                                                   ~~
                                              CHIEF UNITED STATES DISTRICT JUDGE
                                                                                    ~
            Case 5:21-cr-00062-M Document 21 Filed 03/08/21 Page 1 of 1
